Title: To George Washington from Edward Stevens, 16 March 1789
From: Stevens, Edward
To: Washington, George



Sir
Culpeper County [Va.] March 16th 1789

The Privilege taken in addressing you with this Proceeds from a presumption that new regulations in the Commercial affairs of the United States will shortly take place, which perhaps may cause a diferent arrangement of the Customs (from those at Present) in this State, and make an appointment of Officers to carry the same into effect necessary Should any such thing happen. I now take the Liberty of offering my Service for an appointment in that Line. It is natural to wish for that which is most Productive. The Norfolk district, I am vain enough to think I might once have obtained from the Legislature of this State but at that time it was out of my power to enter on the Office. Colo. Parker who was then appointed has now given it up by taking a Seat in Congress. Should no Person offer that may be thought more worthy and deserving I shall be thankfull for it. And can venture to declare none will be more attentive or desirous of a Punctual and faithfull discharge of the Trust. I am most respectfully Sir Your very Obedt hum: Servt

Edward Stevens

